       Case 4:20-cv-03003 Document 71 Filed on 03/29/21 in TXSD Page 1 of 3



                    IN TH E UN ITED STATES DISTRICT COURT
                        SOUTH ERN DISTRICT OF TEXAS
                              H OUSTON DIVISION
   KEDRIC CRAWFORD,                            §
   PLAIN TIFF,                                 §
                                               §          CASE N O: 4:20-cv-03003
   V.                                          §           JURY DEMAN DED
                                               §
   CITY OF BAYTOWN , ET AL.,                   §
   DEFEN DAN TS                                §

    MOTION FOR N EW TRIAL AN D RECON SIDERATION OF TH E
VOLUN TARY DISMISSAL OF CLAIMS AGAIN ST DEFEN DAN T TEDDY SIMS
   PURSUAN T TO RULE 41(a) (1)(A)(i) WITH PREJUDICE [Dkt. 38 & 39]


        Plaintiff, Kedric Crawford ("Plaintiff") files Motion For New Trial And

Reconsideration of the erroneous filing of the self-effectuating Motion for Voluntary

Dismissal with prejudice under Federal Rule of Civil Procedure 41(a) (1)(A)(i) terminating

Claims in the First Amended Complaint against Defendants, Teddy Sims, and City of Baytown

with Prejudice. It was intended to be filed without prejudice and would the following:


1. Plaintiff is Kedric Crawford; Defendants are the City of Baytown, Teddy Sims, and John

Doe.

2. On June 22, 2020, Plaintiff filed his Original Petition alleging causes of action against the

Defendants as a result of Constitutional violations involving the wrongful arrest and excessive

force against Plaintiff.

3. The defendant, the City of Baytown did not file an answer to the claims in the filed
     Case 4:20-cv-03003 Document 71 Filed on 03/29/21 in TXSD Page 2 of 3



Complaint in this case.

4. The defendant, Teddy Sims filed an answer to the claims in the filed Complaint in this case.

5. Plaintiff’s intention was to dismiss his claims against the Defendants, Teddy Sims, and City

of Baytown without prejudice.

6. Plaintiff’s counsel conferred with defendant Teddy Sim’s counsel to determine whether

Sims would be unopposed to the Motion to Dismiss but received no response.

7. On February 28, 2021, Plaintiff erroneously filed the self-effectuating FRCP Rule

41(a)(1)(A)(i) voluntary dismissals with prejudice against Defendants City of Baytown and

Teddy Sims intending to file without prejudice.

8. On March 3, 2021, Plaintiff amended the notices [Dkt 40 &41] and submitted a declaration

clarifying the error that the Dkt 38 &39 Motions should be without prejudice. [Dkt.46].

Plaintiff is requesting the court grant new trial and reconsider the Motions to Dismiss with

prejudice [Dkt 38 & 39] by setting the motions aside and recognize the FRCP Rule

41(a)(1)(A)(i) voluntary dismissal against The City of Baytown as one without prejudice as and

the Motion Dismiss with Prejudice as to Teddy Sims be set aside and issue an order reflecting

the same, and to allow Plaintiff to comply with the relevant parts of the March 15, 2021

court’s order [Dkt. 66]

                                           Respectfully submitted,
                                            THE LEWIS LAW GROUP, PLLC.
                                            BY: / s/ U.A. Lewis
                                            U.A. Lewis
      Case 4:20-cv-03003 Document 71 Filed on 03/29/21 in TXSD Page 3 of 3



                                                State Bar No. 24076511
                                                Federal Bar No. 1645666
                                                P.O. Box 27353
                                                Houston, Texas 77227
                                                Telephone: (713) 570-6555
                                                Facsimile: (71) 581-1017
                                                myattorneyatlaw@gmail.com
                                                LEAD ATTORNEY FOR THE PLAINTIFF

                                   CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing instrument has been sent to all interested parties and

counsel of record via the electronic filing system, email, first-class mail, or facsimile on this March

29, 2021.


     /s/ U. A. Lewis
      U.A. Lewis
